                 Case 5:21-mj-00016-JLT Document 6 Filed 04/07/21 Page 1 of 1

 1

 2

 3

 4

 5
                               IN THE UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                      CASE NO. 5:21-MJ-00016-JLT

 9                                Plaintiff,        [PROPOSED] ORDER UNSEALING COMPLAINT,
                                                    ARREST WARRANT AND AFFIDAVIT
10                        v.                        (Doc. 5)
11   CARLOS IVAN CAMPANA,

12                                Defendants.

13

14         Upon application of the United States of America and good cause having been shown,

15         IT IS HEREBY ORDERED that the complaint, arrest warrant, and affidavit in the above-

16 captioned matter are hereby ordered unsealed.

17

18
     IT IS SO ORDERED.
19

20      Dated:     April 7, 2021                       _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


      ORDER UNSEALING COMPLAINT
30
